COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  IN THE INTEREST OF L. A-K., A                   §               No. 08-18-00066-CV
  CHILD,
                                                  §                  Appeal from the
                        Appellant.
                                                  §                388th District Court

                                                  §             of El Paso County, Texas

                                                  §               (TC# 2015DCM8567)

                                              §
                                            ORDER

       Pending before the Court is Appellant’s motion asking that we stay or suspend the

withholding order pending appeal and that we abate the appeal pending determination of various

motions Appellant has filed in the trial court, including a motion to enforce his right to visitation

with the child. The withholding order will not be stayed or suspended pending appeal. The

pendency of the appeal does not prevent the trial court from ruling on a motion to enforce the

access and possession order. Accordingly, the motion is DENIED.

       IT IS SO ORDERED this 20th day of August, 2018.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.